Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 1 of 10 Page ID #:1



 1   Shareef Farag, SBN 251650
     sfarag@bakerlaw.com
 2   BAKER HOSTETLER LLP
     11601 Wilshire Boulevard, Suite 1400
 3   Los Angeles, CA 90025-0509
     Phone:      310-979-8472
 4   Fax:        310-820-8859
 5   Attorney for Plaintiff
     CLAIRE’S STORES, INC.
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
12
     Claire’s Stores, Inc.                      Case No. 2:20-CV-2757
13
                     Plaintiff,                 PLAINTIFFS’ COMPLAINT FOR
14                                              DECLARATORY JUDGMENT
           v.
15                                              DEMAND FOR JURY TRIAL
     Noam Krasniansky and CM National,
16   Inc.
17                   Defendants.
18
           Plaintiff Claire’s Stores, Inc. (“Claire’s”), by and through its undersigned
19
     counsel, hereby alleges as follows in this Complaint against Noam Krasniansky and
20
     CM National, Inc. (“Defendants”):
21
                                   NATURE OF ACTION
22
           1.     On December 18, 2019 Defendants sent the Claire’s legal department
23
     an email message alleging that certain spiral hair ties—Product Nos. 94015-3,
24
     15279-3, 61082-4 (“Accused Products”) sold by Claire’s, infringe U.S. Patent No.
25
     D667,996. See Exhibit 1.
26
27
28
     PLAINTIFFS’ COMPLAINT
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 2 of 10 Page ID #:2



 1            2.   On the same day, December 18, 2019, Defendants sent Claire’s’
 2   concessions partner, CVS, a similar letter also alleging that the Accused Products
 3   supplied to CVS by Claire’s infringe D667,996. See Exhibit 2.
 4            3.   On March 10, 2020 Defendants’ counsel sent a second letter to CVS’s
 5   counsel alleging infringement of Defendants’ “patent rights” with respect to its
 6   third-party suppliers, one of which is Claire’s. See Exhibit 3.
 7            4.   Multiple anticipating patent literature and non-patent literature
 8   references render D667,996 invalid.
 9            5.   Therefore, in order to extinguish any and all infringement allegations
10   by Defendants related to Claire’s’ products based on Defendants’ invalid D667,996
11   patent and otherwise mitigate Defendants’ obvious attempts to improperly interfere
12   with Claire’s’ contractual relationships utilizing the same types of allegations about
13   Claire’s’ products directed to CVS, Claire’s seeks declaratory relief from this
14   Court.
15                                         PARTIES
16            6.   Claire’s Stores, Inc. is a corporation organized and existing under the
17   laws of the State of Florida, with its principal place of business at 2400 W Central
18   Rd, Hoffman Estates, IL 60195.
19            7.   On information and belief, Defendant CM National, Inc. is a
20   corporation organized under the laws of the State of California, having a principal
21   place of business in this district at 1959 Blake Ave, Unit L, Los Angeles, California
22   90039.
23            8.   On information and belief, Defendant Noam Krasniansky, an
24   individual, resides in this district at 5443 Pine Cone Rd, La Crescenta, California
25   91214-1461 and owns and/or is an officer of Defendant CM National, Inc.
26                             JURISDICTION AND VENUE
27            9.   As detailed herein, an actual case or controversy exists between
28   Claire’s and the Defendants as to whether Claire’s has infringed or is infringing one
     PLAINTIFF’S COMPLAINT                    -2-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 3 of 10 Page ID #:3



 1   or more valid and enforceable claims of D667,996 and whether D667,996 is
 2   invalid.
 3         10.    The Court has subject matter jurisdiction over the claims herein
 4   pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201 and 2202.
 5         11.    The Court has personal jurisdiction over Defendants because
 6   Defendants are doing business in this jurisdiction and have continuous and
 7   systematic contacts with the State of California in this district.
 8         12.    Furthermore, the Court has personal jurisdiction over Defendants as
 9   they reside in this district and a substantial part of the events and omissions giving
10   rise to Claire’s’ claims occurred in this district.
11         13.    Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b).
12                                 THE INVALID D667,996
13         14.    U.S. Patent No. D667,996 was filed on April 13, 2012 and issued on
14   September 25, 2012 claiming the ornamental design for a convex hair band as
15   shown in Figures 1-3 (see Exhibit 4):
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S COMPLAINT                     -3-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 4 of 10 Page ID #:4



 1         15.    The sole named inventor for D667,996 is Noam Krasniansky, and no
 2   assignment records are on file at the USPTO concerning D667,996.
 3         16.    The correspondence to Claire’s (see Exhibit 1) and Claire’s concession
 4   partner (see Exhibit 2) states “Noam Krasniansky is the patent owner. CM National
 5   Inc is authorized to act on the patent owner’s behalf.”
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S COMPLAINT                   -4-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 5 of 10 Page ID #:5



 1                             INVALIDATING PRIOR ART
 2         17.    Multiple prior art references render D667,996 invalid under at least 35
 3   U.S.C. § 102.
 4         18.    The design disclosed in the D667,996 in 2012 was known for 138
 5   years as shown by U.S. Patent No. 204,548, issued on June 4, 1874, and directed to
 6   a tubular wire forming a bracelet:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21         19.    Use of phone cord designs as fashion accessories was well-known long
22   before 2012 (see
23   https://web.archive.org/web/20060509020458/http://www.skooldays.com/categorie
24   s/fashion/fa1929.htm).
25         20.    Hair ties sold under the brand name SwirlyDo or SwirliDo have been
26   on sale in the U.S. and disclosed in publications since at least 2009.
27
28
     PLAINTIFF’S COMPLAINT                   -5-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 6 of 10 Page ID #:6



 1         21.   The following is from an article published on November 1, 2009 at
 2   https://nouveaucheap.blogspot.com/2009/11/swirlido-or-swirlidont.html showing
 3   the SwirlyDo/SwirliDo product with the substantially same design as D667,996:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S COMPLAINT                -6-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 7 of 10 Page ID #:7



 1         22.   Likewise, substantially the same design as D667,996 has been used by
 2   Evergreen Research and Marketing LLC since at least 2008 for its Insect Repelling
 3   Superband product (see, e.g.,
 4   https://web.archive.org/web/20080621053841/http://www.bugbutton.com:80/):
 5
 6
 7
 8
 9
10
11
12
13
14         23.   Other exemplary prior art includes U.S. Patent No. 7,726,736 to Lalon
15   et al.; U.S. Pub. No. 2004/0144814 to Katsanevas; U.S. Patent No. D300,675 to
16   Sacher; U.S. Publication No. 2009/0301510 A1 to Hsu; U.S. Patent No. 3,468,527
17   to Mather, and Toys R Us’s tm! Bracelet/Hair Band Product.
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S COMPLAINT                 -7-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 8 of 10 Page ID #:8



 1                                 CLAIMS FOR RELIEF
 2                                         COUNT I
 3                     (Declaratory Judgment of Invalidity of D667,996)
 4          24.   Claire’s repeats and realleges the allegations of the preceding
 5   paragraphs as of set forth herein.
 6          25.   The claims of D667,996 are invalid under 35 U.S.C. §§102, 103 and
 7   112.
 8          26.   Pursuant to 28 U.S.C. § 2201 et seq., Claire’s requests a declaration
 9   from the Court that D667,996 is invalid.
10                                         COUNT II
11                (Declaratory Judgment of Non-Infringement of D667,996)
12          27.   Claire’s repeats and realleges the allegations of the preceding
13   paragraphs as of set forth herein.
14          28.   The Accused Products are not infringing, and have not infringed,
15   directly, by inducement, contributorily, or in any way, either literally or under the
16   doctrine of equivalents, any valid and enforceable claims of D667,996.
17          29.   Pursuant to 28 U.S.C. § 2201 et seq., Claire’s requests a declaration
18   from the Court that the Accused Products do not infringe D667,996.
19
20                             DEMAND FOR JURY TRIAL
21          Claire’s hereby demands a jury trial on all issues so triable
22
23
24
25
26
27
28
     PLAINTIFF’S COMPLAINT                    -8-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 9 of 10 Page ID #:9



 1                                PRAYER FOR RELIEF
 2         Wherefore, Claire’s prays for relief as follows:
 3         A.     Declaration that all claims of D667,996 are invalid.
 4         B.     Declaration that the Accused Products do not infringe any claim of
 5   D667,996.
 6         C.     Decree that this is an exceptional case pursuant to 35 U.S.C. § 285 and
 7   award Claire’s its costs and reasonable attorneys’ fees; and
 8         D.     Provide such other and further relief as the Court deems just and
 9   proper.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S COMPLAINT                  -9-
Case 2:20-cv-02757-PSG-GJS Document 1 Filed 03/25/20 Page 10 of 10 Page ID #:10



  1   Dated: March 25, 2020              BAKER & HOSTETLER LLP
  2                                      By: /s/ Shareef Farag
                                        Shareef Farag (SBN 251650)
  3                                     sfarag@bakerlaw.com
                                        BAKER HOSTETLER LLP
  4                                     11601 Wilshire Boulevard, Suite 1400
                                        Los Angeles, CA 90025-0509
  5                                     Phone:       310-979-8472
                                        Fax:         310-820-8859
  6
                                        John S. Letchinger (pro hac forthcoming)
  7                                     jletchinger@bakerlaw.com
                                        BAKER HOSTETLER LLP
  8                                     One North Wacker Drive, Suite 4500
                                        Chicago, IL 60606-2841
  9                                     Phone:       312-416-6206
                                        Fax:         312-416-6260
 10
                                        Jared A. Brandyberry (pro hac forthcoming)
 11                                     jbrandyberry@bakerlaw.com
                                        BAKER HOSTETLER LLP
 12                                     1801 California Street, Suite 4400
                                        Denver, CO 80202-2662
 13                                     Phone:       303-764-4072
                                        Fax:         303-861-7805
 14
                                         Attorneys for Plaintiff
 15                                      CLAIRE’S STORES, INC.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      PLAINTIFF’S COMPLAINT              - 10 -
